                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:18-cv-00317-FDW-DCK
 GREG A. WIGGAN,                )
                                )
      Plaintiff,                )
                                )
 vs.                            )                                       ORDER
                                )
 UNIVERSITY OF NORTH CAROLINA - )
 CHARLOTTE,                     )
                                )
      Defendant.                )
                                )

       THIS MATTER is before the Court on Defendant’s Motion to Dismiss Plaintiff’s

Complaint (Doc. No. 6) and Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint (Doc.

No. 11). Plaintiff filed an Amended Complaint (Doc. No. 8) and a response in opposition (Doc.

No. 21). Defendant then filed a reply (Doc. No. 22). Accordingly, this matter is now ripe for

disposition.

       Defendant filed its motion pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, arguing for dismissal of Plaintiff’s Title VII race and national origin discrimination

claims. After review of the pleadings, as well as applicable law governing the instant motion, the

Court finds resolution of the parties’ arguments here go outside the bounds of a Rule 12(b)(6)

analysis and thus are more appropriate at the summary judgment stage.

       While Defendant primarily relies on McCleary-Evans v. Maryland Dep’t of Transp., 780

F.3d 582 (4th Cir. 2015), which held that plaintiff did not plausibly state a claim under Title VII,

this Court notes that McCleary-Evans is distinguishable in two significant ways. Unlike the

plaintiff in McCleary-Evans, who alleged she was simply “qualified” for the positions she sought

                                                 1
               and did not provide any allegations regarding the qualifications of those selected for the position

               over her, 780 F.3d at 583-84, Plaintiff here alleges he is more qualified than those promoted over

               him and provides details regarding the qualifications of those promoted instead, (Doc. No. 8, at 6).

               Plaintiff’s claims therefore more closely resemble the plaintiff’s claims in Swierkiewicz v. Sorema

               N. A., 534 U.S. 506 (2002), where the Court reversed the lower court’s granting of defendant’s

               motion to dismiss. McCleary-Evans, 780 F.3d at 587 (distinguishing Swierkiewicz in large part

               because the plaintiff in Swierkiewicz alleged he was more qualified than the individual who

               received the promotion); see also Kirby v. Donahue, No. 0:14CV00270, 2015 U.S. Dist. LEXIS

               89559, at *31 (D. Minn. July 10, 2015) (distinguishing McCleary-Evans because “Plaintiff has

               also alleged that a male with lesser qualifications was ultimately chosen for the position”).

               Consequently, Plaintiff has plausibly stated claims under Title VII for race and national origin

               discrimination.

                         IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss Plaintiff’s Amended

               Complaint (Doc. No. 11) is DENIED WITHOUT PREJUDICE to its ability to reassert its

               arguments, if appropriate following discovery in this matter, in a motion for summary judgment

               or at trial. Defendant’s Motion to Dismiss Plaintiff’s Complaint (Doc. No. 6) is also DENIED AS

               MOOT.

                         IT IS SO ORDERED.

Signed: April 16, 2019




                                                                2
